Citation Nr: 0333281	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from July 1964 to June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2002, the Board denied the veteran's appeal for 
service connection for sarcoidosis.  The veteran appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (hereinafter the Court).  By Order dated in April 
2003, the Court granted a motion of the appellee, vacated the 
Board's September 2003 decision and remanded the appeal to 
the Board for action consistent with the appellee's motion.  
In response to a July 2003 letter from the Board offering 90 
days in which to submit additional evidence or argument, the 
appellant indicated in August 2003 that he had nothing 
further to submit; the representative submitted a Written 
Brief in October 2003.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Sarcoidosis was not present during service or manifested 
within one year of the appellant's discharge from service in 
June 1967, nor is it etiologically related to service.  



CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active duty, 
and its incurrence or aggravation during active duty may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated December 6, 2001; and the 
response of the appellant dated in January 2002.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the available VA and private medical records 
identified by the appellant have been obtained and the 
veteran has been afforded an appropriate VA examination to 
determine the etiology of his sarcoidosis.  Several attempts 
to obtain VA medical records dating from 1967-70 have been 
unsuccessful, and the appellant has been fully informed of 
this fact.  As discussed below, it does not appear that this 
evidentiary lack would affect the outcome of the claim.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in the December 2001 letter 
providing the veteran with the notice required under the 
VCAA, the RO informed the veteran that if the evidence and 
information requested in the letter were not received within 
60 days, the RO would decide the claim based on the evidence 
of record and the records of any VA examinations and medical 
opinions obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Although the RO did not properly inform the veteran of the 
time limit for the submission of additional evidence and 
information, the record reflects that the appellant responded 
within 60 days, and that all evidence identified by him at 
that time was obtained and reviewed by the RO..  Moreover, 
the appellant was given an additional 60 days in which to 
submit supporting evidence upon issuance of the supplemental 
statements of the case in March and May 2002.  Moreover, in 
response to the Board's July 2003 letter informing him that 
he would be afforded 90 days in which to submit additional 
evidence and argument, the appellant indicated in August 2003 
that he had nothing further to submit and desired the Board 
to adjudicate his appeal immediately after affording his 
representative the opportunity to submit additional argument 
in support of the appeal.  Therefore, in the Board's opinion, 
the veteran has not been prejudiced as a result of the RO's 
failure to properly inform him of the time limit for the 
submission of additional evidence and information.  
Consequently, the Board will address the merits of the claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
sarcoidosis may be presumed to have been incurred in or 
aggravated by active service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The service medical records are negative for any finding or 
diagnosis of sarcoidosis, and chest X-ray films taken in 
April 1967, in connection with the appellant's discharge 
medical examination, were interpreted as negative for any 
pathology.  

Private medical records reflect a series of chest X-ray 
studies, the earliest dating from February 1981, which were 
interpreted as being compatible with sarcoidosis.  Subsequent 
medical records continue to reflect this diagnosis.  In April 
1999, on a recertification examination by his private 
physician for the State Department of Transportation, the 
appellant gave a history of sarcoidosis since 1967, but 
objective verification of sarcoidosis this early has never 
been submitted, and a mere transcription of such a medical 
history given by the appellant does not constitute competent 
medical evidence in support of the claim.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

It is reported on a VA Form 10-7131, Exchange of Beneficiary 
Information, that the appellant was hospitalized at the VA 
Medical Center in Charleston, SC in July 1969, almost exactly 
two years after service, for the treatment of sarcoid or 
lymphoma.  The appellant did not file a claim seeking VA 
compensation benefits until July 1999, almost exactly 30 
years after this period of hospitalization, and several 
attempts to obtain the relevant medical records have been 
unsuccessful.  However, even if sarcoidosis is assumed to 
have been present at this time, the record is devoid of any 
competent evidence of this disability within the one year 
presumptive period or of a nexus between this disability and 
the veteran's military service. 

In February 2002, the appellant was examined by a VA staff 
physician who then reviewed all of the historical medical 
material in the claims file, including the service medical 
records.  It was the stated opinion of this medical expert 
that sarcoidosis was not present in service, given the normal 
chest X-ray study in April 1967, and that there was no 
further indication of sarcoidosis until June 1969 at the very 
earliest.  

In view of the absence of any competent evidence of the 
presence of sarcoidosis within one year of the veteran's 
discharge from service or of a nexus between sarcoidosis and 
the veteran's military service, and in light of the VA 
medical opinion that the disability was not present in 
service or manifested within one year of the veteran's 
discharge from service, the Board must conclude that the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for sarcoidosis is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



